DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi (U.S. Patent No. 5,632,070).
As for Claim 1, Wakabayashi discloses a slider for a slide fastener in which the slider is attached to fastener chains, the slider comprising:
a first member (1) that includes an upper blade (3), a lower blade (4), a guide post (5) connected between the upper blade and the lower blade, and a connecting post protruding from the upper blade (see Fig. 2); and
a second member (2) that includes a first arm (right arm 22) and a second arm (left arm 22) separated from each other, is attached to the first member by the first arm and the second arm (see Fig. 3), and is configured to rotate along an upper-lower direction relative to the first member (see Fig. 5) and around a fulcrum (11) provided on the upper blade or the lower blade, wherein the first member or the second member is provided with a flange (6 or 7), the upper blade, the lower blade, and the flange form a passage (passage defined by channel 8) configured to allow the fastener chains to pass through (see Fig. 5); and
 three or more fit sections (two slots 13 and hole 15) are formed between the first member and the second member (see Figs. 3-4). 
2. The slider according to claim 1, wherein the three or more fit sections are distributed in a length direction and a width direction of the slider (see Figs. 3-4).  
3. The slider according to claim 1, wherein the first arm is provided with a first fitting portion (portion of right 22 inside the lug 11), the second arm is provided with a second fitting portion (portion of left 22 inside the lug 11), the first member is provided with a first counter-fitting portion (right slot 13) and a second counter-fitting portion (left slot 13) respectively corresponding to the fulcrum at left and right sides of the first  member (see Fig. 8), and the first fitting portion and the second fitting portion are fitted to the first counter-fitting portion (see Figs. 3 and 8-9) and the second counter-fitting portion such that the first arm and the second arm of the second member are coupled to the left and right sides of the first member (see Figs. 3-9), to form a first fit section and a second fit section among the three or more fit sections (see Figs. 3-9 discloses sections where arms 22 fits in slots 13). 
4. The slider according to claim 3, wherein the first fitting portion and the second fitting portion are fitting convex columns (see Fig. 3-9), and the first counter-fitting portion and the second counter-fitting portion are fitting concave holes (see Fig. 3-9).
5. The slider according to claim 3, wherein the first fitting portion and the second fitting portion are fitting concave holes (13), and the first counter-fitting portion and the second counter-fitting portion are fitting convex columns (22 or 25). 
6. The slider according to claim 3, wherein the first fitting portion and the second fitting portion are fitting notches (13), and the first counter-fitting portion and the second counter-fitting portion are fitting convex columns (22 or 25). 
7. (Original) The slider according to claim 3, wherein a third fitting portion (15) is provided at an end portion of the second member opposite to the fulcrum in a length direction of the slider (see Fig. 3), and a third counter-fitting portion (23) is provided at an end portion of the first member opposite to the fulcrum in the length direction (see Fig. 3), and
the third fitting portion is fitted to the third counter-fitting portion such that the end portion of the second member is coupled to the end portion of the first member, to form a third fit section among the three or more fit sections (see Figs. 3-6).
8. (Original) The slider according to claim 7, wherein the third fitting portion is a fitting concave hole (15) , and the third counter-fitting portion is a fitting convex column (23).
9. (Original) The slider according to claim 7, wherein the third fitting portion is a fitting notch (15), and the third counter-fitting portion is a fitting latch (23).
10. (Currently Amended) The slider according to claim 7, wherein notches (15) are provided at two opposite sides of the third fitting portion.
11. The slider according to claim 1, wherein the fulcrum is provided on the upper blade, and the second member is attached above the upper blade of the first member (see Figs. 3-5).
13. A slider assembling method, for assembling a slide fastener by attaching the slider according to claim 1 to the fastener chains, the slider assembling method comprising:
attaching the second member to the first member to form the first fit section and the second fit section among the three or more fit sections (see Figs. 1-6);
attaching the first member to the fastener chains €such that the fastener chains pass through a space between the upper blade and the lower blade (see Fig. 5); and
rotating the second member along an upper-lower direction relative to the first
member and around the fulcrum until the second member are fitted to the first member, to form the third fit section among the three or more fit sections (see Figs. 3-5).
As for Claim 14, Wakabayashi discloses a slider for a slide fastener in which the slider is attached to fastener chains, the slider comprising:
a first member (1) that includes an upper blade (3), a lower blade (4), a guide post (5) connected between the upper blade and the lower blade, and a connecting post protruding from the upper blade (see Fig. 2); and
a second member (2) that includes a first arm (right arm 22) and a second arm (left arm 22) separated from each other, is attached to the first member by the first arm and the second arm (see Fig. 3), and is configured to rotate along an upper-lower direction relative to the first member (see Fig. 5) and around a fulcrum (11) provided on the upper blade or the lower blade, wherein the first member or the second member is provided with a flange (6 or 7), 
 three or more fit sections (two slots 13 and hole 15) are formed between the first member and the second member (see Figs. 3-4);
wherein the first arm is provided with a first fitting portion (portion of right 22 inside the lug 11), the second arm is provided with a second fitting portion (portion of left 22 inside the lug 11), 
the first member is provided with a first counter-fitting portion (right slot 13) and a second counter-fitting portion (left slot 13) respectively corresponding to the fulcrum at left and right sides of the first  member (see Fig. 8), 
the first fitting portion and the second fitting portion are fitted to the first counter-fitting portion (see Figs. 3 and 8-9) and the second counter-fitting portion such that the first arm and the second arm of the second member are coupled to the left and right sides of the first member (see Figs. 3-9), to form a first fit section and a second fit section among the three or more fit sections (see Figs. 3-9 discloses sections where arms 22 fits in slots 13);
a third fitting portion (15) is provided at an end portion of the second member opposite to the fulcrum in a length direction of the slider (see Fig. 3), and a third counter-fitting portion (23) is provided at an end portion of the first member opposite to the fulcrum in the length direction (see Fig. 3), and
the third fitting portion is fitted to the third counter-fitting portion such that the end portion of the second member is coupled to the end portion of the first member, to form a third fit section among the three or more fit sections (see Figs. 3-6).
15. (Original) The slider according to claim 14, wherein the third fitting portion is a fitting concave hole (15) , and the third counter-fitting portion is a fitting convex column (23).
16. (Original) The slider according to claim 14, wherein the third fitting portion is a fitting notch (15), and the third counter-fitting portion is a fitting latch (23).
17. (Currently Amended) The slider according to claim 14, wherein notches (15) are provided at two opposite sides of the third fitting portion.
Allowable Subject Matter
Claim 18 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  It appears the prior art fails to disclose the fulcrum on the lower blade, in combination with the other limitations of claim 18.
Claim 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/13/2022, with respect to the rejection(s) of claim(s) 1-6, 11, and 13 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration in light of the amendments, a new ground(s) of rejection is made in view of Wakabayashi in regards to flange and fitting sections (see rejection provided herein).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677